Exhibit 10(c)

 

AMENDED AND RESTATED

TAX ALLOCATION AGREEMENT OF

ALFA CORPORATION

 

AGREEMENT dated March 1, 2004, by and among Alfa Corporation, (“Parent”) and
each of its undersigned subsidiaries.

 

WITNESSETH

 

WHEREAS, the parties hereto are members of an affiliated group (“Affiliated
Group”) as defined in Section 1504(a); and

 

WHEREAS, such Affiliated Group will file a U.S. consolidated income tax return
for its taxable year ending December 31, 2003, and is required to file
consolidated tax returns for subsequent years; and

 

WHEREAS, Alfa Builders, Inc., and Alfa Realty, Inc., as of March 1, 2004, are no
longer members of the affiliated group; and

 

WHEREAS, Alfa Vision Insurance Corporation, by means of incorporation, became a
member of the affiliated group on July 1, 2004; and

 

WHEREAS, it is the intent and desire of the parties hereto that a method be
established for allocating the consolidated tax liability of the Affiliated
Group among its members, for reimbursing the Parent for payment of such tax
liability, and to provide for the allocation and payment of any refund arising
from a carryback of losses or tax credits from subsequent taxable years,

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows;

 

  1. A U.S. consolidated income tax return shall be filed by the Parent for the
taxable year ended December 31, 2003, and for each subsequent taxable period in
respect of which this agreement is in effect and for which the Affiliated Group
is required or permitted to file a consolidated tax return. Each subsidiary
shall execute and file such consent, elections, and other documents that may be
required or appropriate for the proper filing of such returns.

 

  2. a. The tax liability of the group shall be apportioned among the members of
the group in accordance with the ratio of that portion of the consolidated
taxable income attributable to each member of the group having taxable income
bears to the consolidated taxable income.

 

b. The separate return tax liability of each member shall be computed in a
manner consistent with the provisions of Regulation 1.1552-1(a)(1)(i), provided
that the carryover of any tax attribute from a prior taxable year, which is not
available in determining the consolidated tax liability of the group for such
taxable period, shall be disregarded.

 

  3. Payment of the consolidated tax liability for a taxable period shall
include the payment of estimated tax installments due for such taxable period,
and each subsidiary shall pay to the Parent its share of each payment within ten
days of receiving notice of such payment from the Parent, but in no event later
than the due date for each such payment. Any amounts paid by a subsidiary on
account of a separate return or separate estimated tax payments which are
credited against the consolidated tax liability of the Affiliated Group, shall
be included in determining the payments due from such subsidiary. Any
overpayment of estimated tax should be returned to the subsidiary.

 



--------------------------------------------------------------------------------

  4. If the consolidated tax liability is adjusted for any taxable period,
whether by means of an amended return, claim for refund or after a tax audit by
the Internal Revenue Service, the liability of each member shall be recomputed
to give effect to such adjustments, and in the case of a refund, the Parent
shall make payment to each member for its share of the refund, determined in the
same manner as in paragraph 2 above, within ten days after the refund is
received by the Parent, and in the case of an increase in tax liability, each
member shall pay to the Parent its allocable share of such increased tax
liability within ten days after receiving notice of such liability from the
Parent.

 

  5. If, during a consolidated return period the Parent or any subsidiary
acquires or organizes another corporation that is required to be included in the
consolidated return, then such corporation shall join in and be bound by this
agreement.

 

  6. This agreement shall apply to the taxable year beginning, January 1, 2004,
and all subsequent taxable periods unless the Parent and the subsidiaries agree
to terminate the agreement. Notwithstanding such termination, this agreement
shall continue in effect with respect to any payment or refunds due for all
taxable periods prior to termination.

 

  7. This agreement shall be binding upon and inure to the benefit of any
successor, whether by statutory merger, acquisition of assets or otherwise, to
any of the parties hereto, to the same extent as if the successor had been an
original party to the agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized representatives on March 1, 2004.

 

ATTEST:       ALFA CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA INSURANCE CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA GENERAL INSURANCE CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

 



--------------------------------------------------------------------------------

ATTEST:       ALFA FINANCIAL CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA AGENCY GEORGIA, INC.

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA AGENCY MISSISSIPPI, INC.

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA BENEFITS CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA LIFE INSURANCE CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

ATTEST:       ALFA VISION INSURANCE CORPORATION

By:

 

/s/ H. Al Scott

     

By:

 

/s/ Jerry A. Newby

   

Its Secretary

         

     Its President

 